Citation Nr: 0527947	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-14 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Law Clerk




INTRODUCTION

The veteran served on active duty from April 1986 to April 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  
Jurisdiction over the claims folder was subsequently 
transferred to the RO in Wilmington, DE.


FINDING OF FACT

The veteran has chronic disability of the left knee that 
originated during active service.


CONCLUSION OF LAW

Left knee disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim.  Therefore, no further development is 
required under the Veterans Claims Assistance Act of 2000 or 
the regulations implementing it.



Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

While the veteran's service medical records appear incomplete 
and there is no discharge examination report, in May 1991 and 
November 1995, while on active duty, the veteran reported 
left knee problems.  Specifically, he reported pain and 
stiffness in both knees.  In addition, several friends who 
served with the veteran signed statements providing 
corroboration of his knee troubles during service.

The veteran's post-service medical records show a consistent 
history of left knee problems.  In October 1997, while 
serving in the Air Force Reserves, he was diagnosed with 
possible meniscus disease of the knees and given a 
recommendation for an orthopedic evaluation.  In February 
1998, less than two years after his discharge from service, 
he reported a long history of left knee problems and was 
found to have a tear of the left anterior cruciate ligament 
(ACL).  In May 1998 the veteran reported for clinical 
purposes that his left knee symptoms began during service 10 
years earlier.  He then underwent surgery for the ACL tear in 
July 1998.  

The Board notes that the veteran's statements concerning the 
onset of chronic left knee problems in service have been 
consistent.  Moreover, he did not file a claim for service 
connection for left knee disability until November 2000.  
Therefore, the Board has no reason to doubt the accuracy or 
credibility of the histories provided by the veteran in 
February and May 1998.  Additionally, there is no evidence of 
post-service trauma or other affirmative evidence that the 
veteran's current left knee disability is unrelated to 
service.  

In light of these circumstances, the Board is satisfied that 
the evidence supportive of the veteran's claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is in order for the veteran's left knee 
disability.  


ORDER

Entitlement to service connection for a left knee disability 
is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals



 Department of Veterans Affairs


